DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed on 10/25/2018 as a continuation of PCT/US2017/028696 filed 04/20/2017. PCT/US2017/028696 claims benefit of provisional application no. 62/327,932, filed 04/26/2016.

Status of the Claims
Claims 1, 2, 4-6, 20, 24, 101-113 are pending; claims 1, 2, 4-6, 20, 103, 104, 109 and 110 are amended; and claims 3, 7-19, 21-23 and 25-100 canceled. Claims 1, 2, 4-6, 20, 24 and 101-113 are examined below.

Information Disclosure Statement
Information disclosure statement (IDS) filed 08/20/2021 has been considered, initialed and is attached hereto.

Withdrawn Objections/Rejections
The previous objection to the color drawings is withdrawn in response to Applicant’s replacement drawings provided in black and white (08/20/2021).
	The previous objections to the claims regarding spelling are withdrawn in response to Applicant’s amendments to the claims.
	The previous rejections of claims under 35 U.S.C. 102 are withdrawn in response to Applicant’s amendments to the claims; however see the new grounds set forth in detail below in response to the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The independent claims 1, 103 and 109 recite a large genus of distinct ulcerative colitis trigger food preparations which are described only in terms of functional language, i.e. the plurality that each have a raw p-value of ≤0.07 or a FDR multiplicity adjusted p-value of ≤0.10. See further functional limitations recited at independent claim 103, limiting the claim to at least 70% of the plurality to those that have a raw-p-value of <0.07 or an FDR multiplicity adjusted p-value of <0.10. See also the functional language at claims 6, 105 and 111, reciting wherein the plurality…each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08. 
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that applicant has made a generic invention that achieves the claimed result and do so by showing that applicant has invented species sufficient to support a claim to the functionally-defined genus” (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of genus.. .requires the disclosure of either a representative number* AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69). “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964).
	In the present case, there is insufficient evidence of such an established structure-function correlation or relationship such that one of ordinary skill in the art can readily visualize which food preparations impart the desired/recited functional limitations (serve as ulcerative colitis trigger food preparations and achieved the desired raw of FDR multiplicity adjusted p-value). The originally filed specification lacks any disclosure of a core structure, such as a particularly required feature/species of such a preparation, combination or panel of the ulcerative colitis preparations that would be common to all species of the genus encompassed by the claim, demonstrating the desired p-values. There is no way to confirm what preparations as claimed (or combination/panel as claimed) would be attributed to, or result in, the claimed p-value or FDR adjusted multiplicity p-value, since p-value is not a characteristic of the preparation(s), but rather is a variable dependent on other factors, for example the population being discriminated against (see for example para [0008], determined by a process, which includes comparing assay values of a first patient test cohort that is diagnosed with or suspected of having Ulcerative Colitis with assay values of a second patient test cohort that is not diagnosed with or suspected of having 
Ulcerative Colitis).

Furthermore, knowing the identity of one particular food preparation that may be correlated with ulcerative colitis (for example such as those species recited at the amended independent claims) does not put one in possession of any and all food preparations that would be similarly correlated (as is encompassed by the language at the independent claims). The recitation of particular levels/ measures of statistical significant for the claimed test kit merely articulates desired functional properties, and does not allow one to visualize or distinguish the biomarkers that fall within the genus from those that do not. Rather, empirical testing would be necessary to determine whether a candidate food preparation would fall within the claimed genus or not.
method/assay are (see for example page 21, col. 1, paras 1-2, is a test carried out considered ‘statistically significant’). See at page 22, col. 1, para 3, the p stands for probability and measures how likely it is that any observed difference between two groups is due to chance; since it is a measure of how likely an observed difference between two groups is due to chance, it’s a measure of a result derived from method. This supports that p-values are not measures of any particular product itself, such as a food preparation as claimed. There are many factors which influence a p-value, see for example Dahiru et al., at page 24, col. 1, factors such as size of the observed effect, sample size, spread of the data, these are all factors associated with performance of a method, not with a product/device, such as a test panel kit or a given food preparation, as claimed.
Given that p-value is influenced by multiple factors, it is not even predictable that a given food preparation would have a set, unchanging p-value, considering a p-value is a measure of the significance of the results of a given test.
See also Zeng et al., Variable Food-specific IgG Antibody Levels in Healthy and Symptomatic Chinese Adults, PLOS ONE, 8(1), 2013, (9 pages). Zeng et al. also supports that measuring food-specific immune response can be unpredictable. See at page 6, col. 2, Discussion, para 1, Zeng teach that although testing for the presence of food-specific IgG has been regarded as a potential tool for the diagnosis of food allergy/intolerance, it’s the accuracy 
Zeng et al. supports that simply having knowledge of a potential food group would not put one is possession of a test kit having the desired statistical significance; one would also need to identify particular components or antigens therein for extraction and coupling. The originally filed specification’s disclosure of a single panel containing a defined set of allergens coupled in a particular way that produced a particular level of statistical significance would not put one skilled in the art in possession of all panels/test kits that would exhibit comparable levels of statistical significance.
For all of these reasons, the present specification fails to provide adequate written description for the broad genus of ulcerative colitis trigger food preparations, described based on desired p-value, as claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 6, 103, 105, 109 and 11 are rejected for indefinite claim language because the claims recite the food preparations in terms of functional limitation/ability, namely the ability to have/exhibit raw p-value or FDR multiplicity adjusted p-value (see claims 1, 103 and 109 “the plurality of distinct ulcerative colitis trigger food preparations each have a raw p-value of ≤0.07 or false discovery rate (FDR) multiplicity adjusted p-value of ≤0.10”; claims 6, 105 and 111 “each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08”). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., without specifying any way to achieve those results) is unclear. 
In the present case, the recited claims fails to specify what structures or materials perform the noted functions (it is also noted the present claim is a product, not a method).
The present claims do not provide a discernable boundary on what performs the recited/claimed function. The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed. (Also, notably the claimed invention is a product, not a method.) The recited function might be achieved/impacted by numerous factors specific to the use of the product itself, such as the patient population, the food preparations (how they are obtained and immobilized), etc. Broadly reciting that the food preparations (or combinations of preparations) have a particular p-value or FDR multiplicity adjusted p-value, renders the claim unclear by what means the presently claimed preparations are distinguished from those that do not achieve the desired functional properties claimed.
As a result, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Calenhoff et al., US Patent No. 4,528,267.
Independent claim 1 recites the claim language, “consisting essentially of:” at the preamble. See MPEP 2111.03, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. .). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). According to MPEP 2111.03, for the purposes of In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).
Calenhoff et al. teach providing allergens covalently adhered to solid supports (col. 2, lines 18-25, lines 44-53). Calenhoff does teach extracts of specific foods (see Example 7), the list including for example spinach and avocado (see at Example 17, wells each having adhered to a BSA-allergen extract conjugate, including spinach, buckwheat, oyster, and avocado, thereby addressing a solid support comprising at least two of the foods preparations recited at amended claims 1).
Regarding the limitations that the kit is an “ulcerative colitis test kit panel”, that the food preparations are “ulcerative colitis food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel). Specifically regarding the preamble (“An ulcerative colitis test kit panel”), Applicant is reminded that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
In the present case, the recitation “ulcerative colitis” imparts no distinguishing, structural limitations which could be used to differentiate “ulcerative colitis trigger food preparations” from any other type of “food preparations”. In the present case, Calenhoff is teaching a kit product as claimed, namely is teaching a solid support having immobilized thereon at least two food preparations (extracts) from those listed at claim 1 (see the wells of a microtiter plate, each well containing an allergen adhered thereon each well having an allergen from the list at Example 17, the list containing more than at least 2 recited at claim 1, namely cane sugar, buckwheat, oyster, spinach, avocado, eggplant, parsley).
Structurally, the prior art product is indistinguishable from that which is claimed, and as a result the solid support of Calenhoff at Example 17 anticipates the independent claim.
Regarding the limitations of claims 1 “wherein the plurality of distinct ulcerative colitis food preparations each have a raw p-value of ≤0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.10”, and claim 6 “wherein the plurality of distinct ulcerative colitis food preparations each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08”, the p-value or FDR multiplicity adjusted p-value is not a property of the food preparations themselves (or even the device), but rather its use (p-value dependent on the use of the product, the p-value representing the probability of an observed result during the use of the device, i.e. depending on an assay performed). The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations), the spread/variability of the measured data, the assay conditions, etc. For these 
Regarding claim 2, although Applicant’s elected species is a panel comprising all of the allergens listed at claim 2, it is noted that the present claim language as pending still recites wherein the plurality includes “at least six food preparations” from those listed at claim 2. 
Calenhoff at example 17 does anticipate the claim, see Calenhoff teach (from the recited species at the claim, a well for each of almond, avocado, lima bean, string bean, buckwheat, celery, cashew, chili pepper, chocolate, cucumber, egg, eggplant, garlic, grapefruit, honey, lemon, cow milk, mustard, oat, olive, onion, orange, oyster, parsley, pea, peach, green pepper, pineapple, rice, rye, sole, spinach, squash, sugar, sunflower seeds, tea and walnut, thereby addressing claim 2, 4, 5, 101, 103, 104, 109 and 110).
Regarding claims 20, 106 and 112, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”. Calenhoff does teach providing extracts thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts of Calenhoff are in aqueous form (see for example, col. 6, lines 3-31, referring to aqueous solutions of allergen).
Regarding claims 24, 102, 107, 108 and 113 see as cited above, Calenhoff teach allergen at each well (thereby addressing micro-well plate, see also col. 5, line 5, further a micro-well plate addressing a solid carrier that is an array (an array of wells)).
Regarding claims 105 and 111, see above analyses at claim 6 (as the same applies presently).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 104 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Calenhoff et al. in view of Dantini et al., Warthoe et al., US PG Pub No. 2006/0024813A1 (IDS entered 01/13/2021), Power et al. US Patent No. 7,601,509 B2 (IDS entered 01/13/2021) and Lavine, E., Blood testing for sensitivity, allergy or intolerance to food, CMAJ, 184(6), (2012), p. 666-668.
Calenhoff is as cited in detail previously above (see under 35 U.S.C. 102); however, Calenhoff fails to teach Applicant’s elected panel, namely fails to teach at their single example at Example 17 (from those at Example 7), the species of cantaloupe, carrot, sardine, sweet potato, broccoli, tomato, cauliflower, soybean, barley, peanut, shrimp, cabbage, butter, apple, cottage cheese, corn, potato, tobacco.
Although not specifically from the Example of Calenhoff comprising the plate with wells with each of the allergens as cited previously above (example 17), Calenhoff does teach examples of other extracts used in other examples of Calenhoff, including each of carrot, sweet potato, tomato, shrimp, soybean, barley, peanut, cabbage, apple, corn, potato and tobacco (thereby the disclosure only omitting cantaloupe, sardine, broccoli, cauliflower, butter and cottage cheese as claimed) (e.g., see Calenhoff example 16).

Similar to Dantini above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See para [0237] of Warthoe et al. teach green pepper, sardine, buckwheat, oyster, spinach, avocado, parsley, honey, and tobacco.
Power also teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, cola nut, avocado, broccoli, cabbage, cucumbers, bell pepper, eggplant, potato, tomato, cantaloupe, grapefruit, orange, peach,  cane sugar, honey, garlic, mustard, onion (see col. 4 into col 5, the list including 34 of the elected 49).
Lavine further identify cottage cheese (page 666, col. 2, para 3) as a potential food sensitivity to dairy (see results of food sensitivity testing may report cheese, cottage cheese, etc. under “dairy”). 
 Regarding Applicant’s elected panel of food preparations (the plurality comprising all of the species recited at claims 2, 104 and 110), it would have been prima facie obvious to one of 
Additionally, it would have been obvious to have arrived at the claimed panel as claimed (Applicant’s elected species) out of routine optimization, namely routine experimentation, combining the different known food allergens (recognized in the art at the time) in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously (as is taught as a desirable goal by Dantini at paras [0042]-[0043]). 
Specifically the ordinarily skilled artisan would appreciate, the number of allergens is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown sensitivity, it would be desirable to include an optimal number of known allergens to uncover the unknown cause. 
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of Calenhoff, Dantini (particularly those at para [0049] of Dantini), Power, Warthoe and Lavine as an obvious matter of applying a known technique to a known method. Specifically, the prior art contained the based product as taught by Calenhoff, namely a solid 
One of ordinary skill in the art would have a reasonable expectation of success because like Dantini, Calenhoff, teach their invention is focused on allowing a practitioner to screen large numbers of possible antigens (Calenhoff screening large numbers to measure potency), particularly food allergens. Additionally, one of ordinary skill would have expected success because each of the allergens as indicated above are art recognized allergens associated with known food hypersensitivities (Calenhoff, Dantini, Power, Warthoe, Lavine all list/indicate allergens that are art recognized).

Claim 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 103 as being unpatentable over Hiller et al. in view of Dantini et al., US PG Pub No. 2005/0255533A1 (IDS cited 01/13/2021), Warthoe et al., US PG Pub No. 2006/0024813A1 (IDS entered 01/13/2021), Power et al. US Patent No. 7,601,509 B2 (IDS entered 01/13/2021) and Lavine, E., Blood testing for sensitivity, allergy or intolerance to food, CMAJ, 184(6), (2012), p. 666-668.
PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). According to MPEP 2111.03, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).
Hiller et al. (see Hiller abstract, page 6, paras 2, 3 and 4; page 7, para 3; page 19, paras 4 and 7; page 22) teaches a test kit panel product comprising a plurality of distinct food preparations immobilized to an individually addressable respective solid carrier (a microarray is taught by Hiller, see at para [0068] of the originally filed specification, a microarray as in Hiller is consistent with the type of solid carrier presently recited).
DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the present case, the recitation “ulcerative colitis” imparts no distinguishing, structural limitations which could be used to differentiate “ulcerative colitis trigger food preparations” from any other type of “food preparations”. 
In this case, Hiller et al. is teaching a kit product comprising a microarray having immobilized thereon food preparations (allergens). Structurally, the prior art product is indistinguishable from that taught by Hiller, and as such Hiller addresses the independent claim.
Regarding the limitations of claims 1 “wherein the plurality of distinct ulcerative trigger colitis food preparations each have a raw p-value of ≤0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.10”, and claim 6 “wherein the plurality of distinct ulcerative colitis trigger food preparations each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08”, the p-value or FDR multiplicity adjusted p-value is not a 
Hiller et al. teach a test kit panel substantially as claimed, specifically, Hiller is teaching arrays of immobilized allergens including for example carrot, celery, peanut, and apple (see page 19, para 4). 
However Hiller et al. fails to teach at least two selected from sardine, cane sugar, buckwheat, oyster, spinach, avocado, and butter (claim 1); and further fails to teach a test kit comprising Applicant’s elected panel, namely a panel including all of the species green pea, cantaloupe, pinto bean, cucumber, green pepper, grapefruit, carrot, orange, almond, sardine, sweet potato, broccoli, garlic, lima bean, squashes, celery, string bean, tomato, cauliflower, walnut, sunflower seed, sugar cane, buck wheat, soybean, lemon, barley, oat, oyster, mustard, rye, peach, chili pepper, spinach, peanut, avocado, shrimp, pineapple, cola nut, rice, cabbage, butter, eggplant, apple, egg, wheat, cottage cheese, sole, cashew, olive, parsley, corn, honey, chocolate, cow's milk, potato, onion, tea and tobacco (see as at claim 2).

Similar to Dantini above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See para [0237] of Warthoe et al. teach green pepper, sardine, buckwheat, oyster, spinach, avocado, parsley, honey, and tobacco.
Power also teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, cola nut, avocado, broccoli, cabbage, cucumbers, bell pepper, eggplant, potato, tomato, cantaloupe, grapefruit, orange, peach,  cane sugar, honey, garlic, mustard, onion (see col. 4 into col 5, the list including 34 of the elected 49).
Lavine further identify cottage cheese (page 666, col. 2, para 3) as a potential food sensitivity to dairy (see results of food sensitivity testing may report cheese, cottage cheese, etc. under “dairy”). 
	Regarding Applicant’s elected panel of food preparations (the plurality comprising all of the species recited at claims 2, 104 and 110), it would have been prima facie obvious to one of 
	Additionally, it would have been obvious to have arrived at the complete panel comprising the species as recited (namely, Applicant’s elected species, thereby also addressing at least two from those recited at claim 1) out of routine optimization, namely routine experimentation, combining known food allergens in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously (as is taught as a desirable goal by both Hiller and further Dantini, see Hiller page 6, paras 2 and 3 and Dantini at paras [0042]-[0043]). Specifically the ordinarily skilled artisan would appreciate that the number of allergens is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown sensitivity, it would be desirable to include an optimal number of allergens to uncover the unknown cause. One of ordinary skill would have a reasonable expectation of success modifying Hiller because Hiller teach their invention allows detection of practically an unlimited amount of allergens.
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of Dantini (particularly those at para [0049] of Dantini), Power, Warthoe and Lavine as an obvious matter of applying a known technique to a known method. Specifically, the prior art contained the base product as taught by either of Hiller and Dantini, namely a solid 
One of ordinary skill in the art would have a reasonable expectation of success because both Hiller and Dantini teach inventions focused on allowing a practitioner to screen large numbers of possible antigens (this is desirable in the art, as supported by both of these references), particularly food allergens, for immunoglobulin response using a singular solid support device, the base device of Hiller specifically taught as limitless to the amount of potential allergens which can be immobilized. Additionally, one of ordinary skill would have expected success because each of the allergens as indicated above are art recognized allergens associated with known food hypersensitivities (Dantini, Power, Warthoe, and Lavine all list allergens that are art recognized).
Regarding claims 4, 5 and 101, see Hiller at page 19, para 7, Hiller teach at least 10, preferably at least 50, still preferred at least 90 different immobilized allergens.

Regarding claims 24 and 102, see Hiller teach a microarray chip, page 6, para 5.
Regarding independent claims 103 and 105, the language recited at claim 103 is substantially similar to that recited at claim 1. Claim 103 differs from claim 1 in that the claim recites “comprising” in place of “consisting essentially of” and recites “a plurality of distinct ulcerative colitis trigger food preparations” in place of “a plurality of distinct ulcerative colitis food preparations”. See the reasoning as set forth in detail previously above, for the reasons as indicated, Hiller addresses the limitations of the claim.
Regarding claim 106, see as discussed in detail previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Hiller (e.g., page 11, paras 2 and 4; page 12, paras 1-2) does teach allergens that purified from extracts, thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts of Hiller are in aqueous form (see for example page 22 of Hiller teaching “100 µl aliquots of the allergens” thereby indicating the allergens provided in aqueous form).
Regarding claims 107 and 108, see Hiller teach a microarray chip, page 6, para 5.

Regarding claim 112, see as discussed in detail previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Hiller (e.g., page 11, paras 2 and 4; page 12, paras 1-2) does teach allergens that purified from extracts, thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts of Hiller are in aqueous form (see for example page 22 of Hiller teaching “100 µl aliquots of the allergens” thereby indicating the allergens provided in aqueous form).
Regarding claim 113, see Hiller teach a microarray chip, page 6, para 5.

Claims 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 103 as being unpatentable over Dantini et al. in view of Warthoe, Power et al. and Lavine, E.
Independent claim 1 recites the claim language, “consisting essentially of:” at the preamble. See as discussed previously above, MPEP 2111.03, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. .). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). According to MPEP 2111.03, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).
Dantini et al. also addresses the claim by similarly teaching a test kit panel product comprising a plurality of distinct food preparations immobilized to an individually addressable respective solid carrier (e.g., paras [0015], [0024], [0046], [0047] and ELISA comprising food allergen immobilized on a microtiter plate).
Regarding the limitations that the kit is an “ulcerative colitis test kit panel”, that the food preparations are “ulcerative colitis trigger food preparations”, see as discussed previously above, these limitations are limitations directed toward the intended use of the product invention (the test kit panel). Specifically regarding the preamble (“An ulcerative colitis test kit panel”), Applicant is reminded that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
In the present case, the recitation “ulcerative colitis” imparts no distinguishing, structural limitations which could be used to differentiate “ulcerative colitis trigger food preparations” from any other type of “food preparations”. 
In this case, Dantini et al. is teaching a kit product comprising a solid support having immobilized thereon food preparations (food allergens). Structurally, the prior art product is substantially similar to that taught by Dantini. 
Regarding the limitations of claims 1 “wherein the plurality of distinct ulcerative colitis food preparations each have a raw p-value of ≤0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.10”, and claim 6 “wherein the plurality of distinct ulcerative colitis food preparations each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08”, the p-value or FDR multiplicity adjusted p-value is not a property of the food preparations themselves (or even the device), but rather its use (p-value dependent on the use of the product, the p-value representing the probability of an observed result during the use of the device, i.e. depending on an assay performed). The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations), the spread/variability of the measured data, the assay conditions, etc. For these reasons, p-value is a limitation specific to the intended use of the claimed product, and further because the p-value as recited fails to impart structurally distinguishing features specific to the claimed invention over the prior art product.

However Dantini et al. fails to teach at least two selected from sardine, cane sugar, buckwheat, oyster, spinach, avocado, and butter (claim 1); in particular Dantini et al. fails to teach their comprehensive list as including the allergens (food preparations) green pepper, sardine, sugar cane, buckwheat, oyster, spinach, avocado, butter, eggplant, cottage cheese, parsley, honey, chocolate and tobacco (claim 2).
Similar to Dantini above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See para [0237] of Warthoe et al. teach green pepper, sardine, buckwheat, oyster, spinach, avocado, parsley, honey, and tobacco.
Power also teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, cola nut, avocado, broccoli, cabbage, cucumbers, bell pepper, eggplant, potato, tomato, cantaloupe, grapefruit, orange, peach,  cane sugar, honey, garlic, mustard, onion (see col. 4 into col 5, the list including 34 of the elected 49).

Regarding Applicant’s elected panel of food preparations (the plurality comprising all of the species recited at claims 2, 104 and 110), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the comprehensive assay (ELISA) of Dantini (the test kit panel), the plate comprising a plurality of immobilized allergens with additional allergens such as green pepper, sardine, sugar cane, buckwheat, oyster, spinach, avocado, butter, eggplant, cottage cheese, parsley, honey, chocolate and tobacco as in Warthoe, Power and further Lavine, in order to provide a more complete (inclusive) comprehensive panel for the diagnosis of one’s hypersensitivity to food, and further one would be motivated to include the additional allergens in order to allow a practitioner to screen for a cause of a subject’s hypersensitivity to an unknown food source from a greater possible number of allergens.  
Additionally, it would have been obvious to have arrived at the claimed panel as claimed (Applicant’s elected species) out of routine optimization, namely routine experimentation, combining known food allergens (recognized in the art at the time) in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously (as is taught as a desirable goal by Dantini at paras [0042]-[0043]). 
Specifically the ordinarily skilled artisan would appreciate, the number of allergens is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown sensitivity, it would be desirable to include an optimal number of known allergens to uncover the unknown cause. One 
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of Dantini (particularly those at para [0049] of Dantini), Power, Warthoe and Lavine as an obvious matter of applying a known technique to a known method. Specifically, the prior art contained the based product as taught by Dantini, namely a solid support device comprising a plurality of immobilized food allergens intended for determining immunoglobulin response in a patient’s sample. It was further known in the art, to combine a plurality of different food antigens together as a panel (see each of Dantini, Power, Warthoe and Lavine). One of ordinary skill in the art could have combined the different panels into one all-inclusive panel, particularly since each is teaching art recognized allergens (food preparations/antigens already known in the art to cause immunoglobulin response in subjects as a result of allergy), and the results would have been predictable, namely the ordinarily skilled artisan would have predictably achieved comprehensive screening of all of the several different potential sources of hypersensitivity, thereby allowing a comprehensive screening capable of considering all possible food allergens suspected, as part of a single assay.
One of ordinary skill in the art would have a reasonable expectation of success because Dantini teach their invention is focused on allowing a practitioner to screen large numbers of possible antigens, particularly food allergens, for immunoglobulin response using a singular solid support device. Additionally, one of ordinary skill would have expected success because each of the allergens as indicated above are art recognized allergens associated with known food hypersensitivities (Dantini, Power, Warthoe, Lavine all list/indicate allergens that are art recognized).

Regarding claim 20, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Dantini does teach coated allergen extract (para [0065]).
Regarding claims 24 and 102, see Dantini teach a microwell plate (see previously cited above), the wells of a micro well plate arranged in an array (the structure does address an array).
Regarding independent claims 103 and 105, the language recited at claim 103 is substantially similar to that recited at claim 1. Claim 103 differs from claim 1 in that the claim recites “comprising” in place of “consisting essentially of” and recites “a plurality of distinct ulcerative colitis trigger food preparations” in place of “a plurality of distinct ulcerative colitis food preparations”. See the reasoning as set forth in detail previously above, for the reasons as indicated, Dantini et al. addresses the claim.
Regarding claim 104, see Dantini et al. teach a panel comprising at least 8 of the claimed plurality as recited at present claim 104 (see Dantini para [0047])
Regarding claim 106, see as discussed in detail previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Dantini is disclosing coating allergen extract at the wells.
Regarding claims 107 and 108, see Dantini teach a microwell plate (see previously cited above), the wells of a micro well plate arranged in an array (the structure does address an array).
See also this is the case regarding independent claims 109 and 111 (the claim language is substantially similar to claim 1). See the reasoning as set forth in detail previously above, for the reasons as indicated, Dantini addresses the claim.

Regarding claim 112, see as discussed in detail previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Dantini is disclosing coating allergen extract at the wells.
Regarding claim 113, see as cited above Dantini does teach a microwell plate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16/441,902
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-10, 15, 17, 71, 73, 127, 132, 134 and 135 of copending Application No. 16/441,902 in view of Dantini et al., Warthoe et al., Power, and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently 
The copending application recites many of the same food preparations as presently claimed, however, none recite the exact panel as Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently). 
Regarding claims 2, 4, 5 and 110, see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 6 (and at least 8 or at least 12) common food preparations with the present application. See also copending claims 5, 6 and 127, and also the detailed analyses set forth above.
Regarding claims 6 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claim 8.
Regarding claims 20 and 112, see 16/441,902 at claim 15.
Regarding claims 24 and 113, see 16/441,902 at claim 17.
Regarding claim 101, see 16/441,902 at claim 5 and 6.
Regarding claim 102, see 16/441,902 at claim 17, a microwell plate addressing an array as claimed (the wells arranged in array format).

Regarding claim 104, see 16/441,902 at claims 127 and 132.
Regarding claim 105, see 16/441,902 at claim 8.
Regarding claim 106, see 16/441,902 at claim 15.
Regarding claims 107 and 108, see 16/441,902 at claim 17, a microwell plate addressing an array as claimed (the wells arranged in array format).

16/013,774
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 20, 24, 103-111, 113-118 and 122-135 of copending Application No. 16/013,774 in view of Dantini et al., Warthoe et al., Power, and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claim 1). See also, the above citation also addressing present claims 103 and 109.

See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently). 
Regarding claims 2, 4, 5, 101, see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 6 (and at least 8 or 12) common food preparations with the present application. 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above.
Regarding claims 20, 106 and 112, see 16/013,774 at claim 20 (crude filtered aqueous extract).
Regarding claims 24, 102, 107, 108 and 113, see 16/013,774 at claim 24 (regarding the solid carrier).

16/013,821
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 10, 20 and 103-132 of copending Application No. 16/013,821 in view of Dantini et al., Warthoe et al., Power, and Lavine.

The copending application recites many of the same food preparations as presently claimed, however, none recite the exact panel as Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently). 
Regarding claims 2, 4, 5, 101, 104 and 110 see also the citations as set forth above, the references as cited further share at least 8 (and at least 12) common food preparations with the present application. 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above.
Regarding claims 20, 106 and 112, see 16/013,821 at claims 20, 107 and 112.
Regarding claims 24, 102, 107, 108 and 113, see 16/013,821 at claims 1, 103 and 108.

16/131,281
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24, 101-111 and 113 of copending Application No. 16/131,281 in view of Dantini et al., Warthoe et al., Power, and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 11). See also, the above citation also addressing present claims 103 and 109.
The copending application recites many of the same food preparations as presently claimed, however, none recite the exact panel as Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently). 
Regarding claims 2, 104 and 110, see 16/131,281 at claims 2, 104, 110.

Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above.
Regarding claims 20, 106 and 112, see 16/131,281 at claims 20 and 109.
Regarding claims 24, 102, 107, 108 and 113, see 16/131,281 at claims 24, 105 and 111.


16/124,473
Claims 1, 2, 4-6, 20, 24 and 101-113 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-114 of copending Application No. 16/124,473 in view of Dantini et al., Warthoe et al., Power, and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 102 and 107). See also, the above citation also addressing present claims 103 and 109.

See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently). 
Regarding claims 2, 4, 5, 101, 104 and 110 see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 6 (and at least 8 or 12) common food preparations with the present application. See also copending claims 4, 5 and 101.
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6 and 109.
Regarding claims 20, 106 and 112, see 16/124,473 at claims 20, 106 and 111.
Regarding claims 24, 102, 107, 108 and 113, see 16/124,473 at claim 24.

16/171,154
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 20, 24 and 101-113 of copending Application No. 16/171,154 473 in view of Dantini et al., Warthoe et al., Power, and Lavine. 

The copending application recites many of the same food preparations as presently claimed, however, none recite the exact panel as Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently). 
Regarding claims 2, 104 and 110, see 16/171,154 at claims 2, 104 and 110.
Regarding claims 4, 5, 101, see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 8 (and at least 12) common food preparations with the present application. See also copending claims 4, 5 and 101.
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6 and 109.

Regarding claims 24, 102, 107, 108 and 113, see 16/171,154 at claims 24, 107 and 108.

16/218,054
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/218,054 in view of Dantini et al., Warthoe et al., Power, and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 110). See also, the above citation also addressing present claims 103 and 109.
The copending application recites many of the same food preparations as presently claimed, however, none recite the exact panel as Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.

Regarding claims 2, 4, 5, 101, 104, 110 see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 6 (and at least 8 and 12) common food preparations with the present application. See also copending claims 4, 5 and 101.
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6, 107 and 112.
Regarding claims 20, 106 and 112, see 16/821,054 at claims 20 and 109.
Regarding claims 24, 102, 107, 108 and 113, see 16/821,054 at claims 24, 105, 106 and 111.

16/242,519
Claims 1, 2, 4-6, 20, 24 and 101-113 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/242,519 in view of Dantini et al., Warthoe et al., Power, and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having 
The copending application recites many of the same food preparations as presently claimed, however, none recite the exact panel as Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently). 
Regarding claims 2, 4, 5, 101, 104 and 110 see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 8 (and at least 12) common food preparations with the present application. See also copending claims 4, 5 and 101.
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6, 107 and 112.
Regarding claims 20, 106 and 112, see 16/242,519 at claims 20 and 109.
Regarding claims 24, 102, 107, 108 and 113, see 16/242,519 at claims 24, 105, 106 and 111.

17/000,102
Claims 1, 2, 4-6, 20, 24 and 101-113 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 10, 16, 20, 22 and 24 of copending Application No. 17/000,102 in view of Dantini et al., Warthoe et al., Power, and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 110). See also, the above citation also addressing present claims 103 and 109.
The copending application recites many of the same food preparations as presently claimed, however, none recite the exact panel as Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently). 
Regarding claims 2, 4, 5, 101, 104 and 110 see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 8 (and at least 12) common food preparations with the present application. See also copending claims 2.

Regarding claims 20, 106 and 112, see copending claim 20
Regarding claims 24, 102, 107, 108 and 113, see copending claim 24.

US Patent No. 10,788,498
Claims 1, 2, 4-6, 24, 101-105, 107-111 and 113 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,788,498 in view of Dantini et al., Warthoe et al., Power, and Lavine. 
Although the claims at issue are not identical, they are not patentably distinct from each other because 10,788,498 similarly discloses a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1 and 17 of the patent). See also, the above citation also addressing present claims 103 and 109.
Regarding claims 1, 2, 103, 104, 109 and 110, US 10,788,498 recites a test kit panel substantially as claimed (see as cited above), however fails to recite Applicant’s elected panel comprising (at least two of or) all the species recited at claims 1, 2, 103, 104, 109 and 110).
Dantini is as cited previously above, similarly teaching an invention directed at a comprehensive food allergy test, in particular assays for detection of antibodies produced as a 
Similar to Dantini above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See para [0237] of Warthoe et al. teach green pepper, sardine, buckwheat, oyster, spinach, avocado, parsley, honey, and tobacco.
Power also teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, cola nut, avocado, broccoli, cabbage, cucumbers, bell pepper, eggplant, potato, tomato, cantaloupe, grapefruit, orange, peach,  cane sugar, honey, garlic, mustard, onion (see col. 4 into col 5, the list including 34 of the elected 49).
Lavine further identify cottage cheese (page 666, col. 2, para 3) as a potential food sensitivity to dairy (see results of food sensitivity testing may report cheese, cottage cheese, etc. under “dairy”). 
prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the test panel of US 10,788,498 in order to have arrived at the comprehensive panel of food preparations as claimed, namely by combining the known food preparations as taught by the assay (ELISA) of Dantini (the test kit panel), with the other art recognized allergens (food preparations) such as green pepper, sardine, sugar cane, buckwheat, oyster, spinach, avocado, butter, eggplant, cottage cheese, parsley, honey, chocolate and tobacco as in Warthoe, Power and further Lavine, in order to provide a more complete (inclusive) comprehensive panel for the diagnosis of one’s hypersensitivity to food, and further one would be motivated to include the additional allergens in order to allow a practitioner to screen for a potential cause of a subject’s reactivity to an unknown food source from a greater possible number of allergens (food preparations).  
Additionally, it would have been obvious to have arrived at the claimed panel as claimed (Applicant’s elected species) out of routine optimization, namely routine experimentation, combining known food allergens (recognized in the art at the time) in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously (as is taught as a desirable goal by Dantini at paras [0042]-[0043]). 
Specifically the ordinarily skilled artisan would appreciate, the number of foods immobilized at the panel is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown sensitivity, it would be desirable to include an optimal number of known allergens to uncover the unknown cause. One of ordinary skill would have a reasonable expectation of success adding the additional allergens since the purpose of Dantini is consistent with that of US 10,788,498, 
Additionally, one of ordinary skill would have been motivated to combine the food preparations of the panels of Dantini (particularly those at para [0049] of Dantini), Power, Warthoe and Lavine as an obvious matter of applying a known technique to a known method. Specifically, the prior art contained the based product as taught by 10,788,498, namely a solid support device comprising a plurality of immobilized foods intended for determining immunoglobulin response in a patient’s sample. It was further known in the art, to combine a plurality of different food antigens together as a panel (see each of Dantini, Power, Warthoe and Lavine), in order to arrive a comprehensive panel of causative foods. One of ordinary skill in the art could have combined the different panels into one all-inclusive panel, particularly since each is teaching art recognized allergens (food preparations/antigens already known in the art to cause immunoglobulin response in subjects), and the results would have been predictable, namely the ordinarily skilled artisan would have predictably achieved comprehensive screening of all of the several different potential sources of hypersensitivity, thereby allowing a comprehensive screening capable of considering all possible food allergens suspected, as part of a single assay.
One of ordinary skill in the art would have a reasonable expectation of success combining allergens to screen a large number of possible antigens, particularly food allergens, for immunoglobulin response using a singular solid support device because this was a recognized practice (e.g., see the above cited art, Dantini, Power, Warthoe, etc. teaching combining large numbers to produce a comprehensive, inclusive broad panel) and because each of the allergens as indicated above are art recognized allergens associated with known food hypersensitivities (Dantini, Power, Warthoe, Lavine all list/indicate allergens that are art recognized).

Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also 10,788,498 at claims 10 and 15.
Regarding claims 24, 102, 107, 108 and 113, see 10,788,498 at claims 4 and 7.

Claims 20, 106 and 112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,788,498 in view of Dantini et al., Warthoe et al., Power, and Lavine, as applied to claims 1, 103 and 109 above, and further in view of Hiller et al. (cited previously above).
US 10,788,498 recites a test kit panel substantially as claimed (see as cited above), however fails to recite wherein the plurality of distinct food preparations are crude filtered aqueous extract or processed aqueous extract (claims 20, 106 and 112).
See Hiller et al. teaching an array product substantially as claimed (an array that addresses the kit panel as claimed). As noted previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Hiller (e.g., page 11, paras 2 and 4; page 12, paras 1-2) does teach allergens that purified from extracts, thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts of Hiller are in aqueous form (see for example page 22 of Hiller teaching “100 µl aliquots of the allergens” thereby indicating the allergens provided in aqueous form).
prima facie obvious to one having ordinary skill to have relied on a known technique for providing allergen reagent (namely applying a known technique to a known product). See as cited previously above it was well known at the time (Hiller) to provide allergen in form as an aqueous extract at a solid support substrate in an array format for testing food sensitivity. One of ordinary skill in the art would have recognized that applying the known technique would have yielded the predictable result, namely of providing the allergen ready to use as part of a test panel. The ordinarily skilled artisan would have a reasonable expectation of success relying on a known, art recognized technique for its intended purpose.

US Patent No. 10,309,970 B2
Claims 1, 2, 4-6, 20, 24 and 101-113 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,309,970. 
Although the claims at issue are not identical, they are not patentably distinct from each other because 10,309,970 similarly discloses a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claim 1 of the patent).
US 10,309,970 recites a test kit panel substantially as claimed (see as cited above), however fails to recite a specific panel or number of food preparations(fails to address the elected panel comprising all the species recited at claims 2, 104 and 110), as a result fails to address claims 1, 2, 4, 5, 101, 103, 104, 109 and 110 .

Similar to Dantini above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See para [0237] of Warthoe et al. teach green pepper, sardine, buckwheat, oyster, spinach, avocado, parsley, honey, and tobacco.
Power also teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, cola nut, avocado, broccoli, cabbage, cucumbers, bell pepper, eggplant, potato, tomato, cantaloupe, grapefruit, orange, peach,  cane sugar, honey, garlic, mustard, onion (see col. 4 into col 5, the list including 34 of the elected 49).

 	Regarding Applicant’s elected panel of food preparations (the plurality comprising all of the species recited at claims 2, 104 and 110), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the test panel of US 10,309,970 in order to have arrived at the comprehensive panel of food preparations as claimed, namely by combining the known food preparations as taught by the assay (ELISA) of Dantini (the test kit panel), with the other art recognized allergens (food preparations) such as green pepper, sardine, sugar cane, buckwheat, oyster, spinach, avocado, butter, eggplant, cottage cheese, parsley, honey, chocolate and tobacco as in Warthoe, Power and further Lavine, in order to provide a more complete (inclusive) comprehensive panel for the diagnosis of one’s hypersensitivity to food, and further one would be motivated to include the additional allergens in order to allow a practitioner to screen for a potential cause of a subject’s reactivity to an unknown food source from a greater possible number of allergens (food preparations).  
	Additionally, it would have been obvious to have arrived at the claimed panel as claimed (Applicant’s elected species) out of routine optimization, namely routine experimentation, combining known food allergens (recognized in the art at the time) in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously (as is taught as a desirable goal by Dantini at paras [0042]-[0043]). 
Specifically the ordinarily skilled artisan would appreciate, the number of foods immobilized at the panel is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown 
Additionally, one of ordinary skill would have been motivated to combine the food preparations of the panels of Dantini (particularly those at para [0049] of Dantini), Power, Warthoe and Lavine as an obvious matter of applying a known technique to a known method. Specifically, the prior art contained the based product as taught by 10,309,970, namely a solid support device comprising a plurality of immobilized foods intended for determining immunoglobulin response in a patient’s sample. It was further known in the art, to combine a plurality of different food antigens together as a panel (see each of Dantini, Power, Warthoe and Lavine), in order to arrive a comprehensive panel of causative foods. One of ordinary skill in the art could have combined the different panels into one all-inclusive panel, particularly since each is teaching art recognized allergens (food preparations/antigens already known in the art to cause immunoglobulin response in subjects), and the results would have been predictable, namely the ordinarily skilled artisan would have predictably achieved comprehensive screening of all of the several different potential sources of hypersensitivity, thereby allowing a comprehensive screening capable of considering all possible food allergens suspected, as part of a single assay.
One of ordinary skill in the art would have a reasonable expectation of success because US 10,309,970 fails to limit the claims to any particular food preparations.

Regarding claims 20, 106 and 112, see 10,309,970 at claim 4.
Regarding claims 24, 102, 107, 108 and 113, see 10,309,970 at claim 5.

Response to Arguments
Applicant's arguments filed 08/20/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding the rejection of claims under 35 U.S.C. 112(a), regarding insufficient written description, see remarks pages 9-10, Applicant argues the specification teaches numerous examples of food preparations that may be used to practice the claimed invention (see Applicant referring to the 58 food preparations characterized by the claimed-recited property). Applicant argues the specification provides extensive guidance regarding the identification of suitable food preparations characterized by the claimed property. 
However, this is not persuasive because this argument, nor the original disclosure, correlate any particular structure related to all food preparations that would be capable of the claimed intended function(s).
Knowing the identity of particular or specific food preparations that may be correlated with ulcerative colitis (for example such as those species recited at the amended independent claims) does not put one in possession of any and all food preparations that would be similarly correlated (as is encompassed by the language at the independent claims). The recitation of particular levels/ measures of statistical significant for the claimed test kit merely articulates 
Applicant also argues the rejection of claims under 35 U.S.C. 112(b) (remark pages 10-11), specifically the arguments are directed to the use of the claimed product. In particular Applicant argues the limitations are clear because the specification teaches a test kit panel suitable for identifying ulcerative colitis trigger foods, the specification teaching the claim-recited properties are sufficient to quantitatively determine a positive response to a food based in part on baseline levels form a control group. 
However, see as discussed in detail previously in the rejection and as restated above, the claims are describing the product invention in terms of what it does rather than structure specific to what it is; the recited functional limitations impart not clear structural feature/limitation of the recited food preparations. The present claims do not provide a discernable boundary on what performs the recited/claimed function. The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed. (Also, notably the claimed invention is a product, not a method.) The recited function might be achieved/impacted by numerous factors specific to the use of the product itself, such as the patient population, the food preparations (how they are obtained and immobilized), etc. Broadly reciting that the food preparations (or combinations of preparations) have a particular p-value or 
The rejections under 35 U.S.C. 102, citing Hiller et al. and also Dantini are withdrawn in response to Applicant’s amendments to the claims (see thereby addressing remarks at pages 11-15). 
Regarding the rejections of claims under 35 U.S.C. 103 (starting at remarks page 15), applicant argues that the office action has failed to point to any teaching in the cited art that would impel the ordinarily skilled artisan to combine the teachings. Specifically, Applicant argue that their disclosure is based on the surprising discovery of test kit panels and methods for effectively identifying specific food items which can be eliminated from a patients diet in order to reduce or alleviate ulcerative colitis symptomology.
However this argument is not persuasive, the claimed invention is not directed to methods of eliminating specific foods from a patient’s diet. Rather the claimed invention is a kit, namely a product, and for the reasons as indicated, the claimed kit is obvious over the cited prior art. 
Applicant further argues that while some commercially available tests existed prior to their invention, these tests suffer from one or more problems, rendering such tests unreliable. Applicant argues that problems associated with these unspecified tests include, but are not limited to, high false positive rates, high false negative rates, high intra-patient variability, and high inter-laboratory variability. Applicant also argues that the specification teaches that certain food items are highly predictive/associated with ulcerative colitis whereas others food items have no significant association with ulcerative colitis. 

Applicant argues (remarks page 17) that the specification teaches that foods were tested using sera from an ulcerative colitis patient and a non-ulcerative colitis patient control to determine which food items ulcerative colitis patients show a positive immunoassay score. Applicant's specification teaches that in order to attenuate the influence of any one patient, each food-specific dataset was bootstrap resampled 1000 times. Further applicant specifies that within each bootstrap replicate, the 90th and 95th percentiles of the control signal scores were determined. Each ulcerative colitis patient in the bootstrap sample was compared to determine whether the patient had a "positive" response. However, these arguments are not specific to any limitations recited at the claimed invention which is a kit. Rather these arguments are directed to steps of a method of making or using the kit (neither of which is the claimed invention).
Applicant argues Hiller teaches a device directed for screening large numbers of allergens form a plurality of sources, not an ulcerative colitis test kit panel consisting essential of the food preparations claimed (see claims as amended in Applicant’s response, also remarks pages 19-22, arguing that the additional references also fail to teach their food preparations for ulcerative colitis). However, as indicated above, the arguments that the art does not teach a kit for ulcerative colitis is not persuasive in the present case because the present invention is directed to a kit product, and the argument is specific to the intended use of the product. For the reasons as 
	Regarding the rejections of claims on the grounds of non-statutory double patenting, Applicant argues the Examiner has only pointed out similarities between the copending applications and the present case (remarks pages 23-24), and argues that no clear case has been made as to why the person of ordinary sill would conclude the claimed invention would have been an obvious variation of the claims in the copending application. However, see for the reasons as discussed in the detailed rejections above, this argument is not persuasive (see the detailed grounds of rejection do set forth reasons for combining the cited prior art). 
	Applicant’s arguments are not persuasive for these reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641